



Exhibit 10.8

THE VALSPAR CORPORATION

KEY EMPLOYEE LONG TERM INCENTIVE BONUS PROGRAM

(as amended through December 12, 2007)

 

1.

Purpose. The purpose of the Key Employee Long Term Incentive Bonus Program (the
“Program”) is to provide an incentive to eligible management employees to
increase the shareholder value of The Valspar Corporation (the “Company”)
through a cash award based on the earnings per share growth of the Company
during a three fiscal year cycle. This Program shall be in addition to any other
award or grant under any other bonus or stock incentive plan of the Company.

 

2.

Recipients. The Compensation Committee shall determine the Employees of the
Company who shall participate in this Program (the “Recipient”) and who are
eligible to receive an Award pursuant to Section 5 below, provided the Recipient
satisfies the conditions set forth herein. The Compensation Committee, in its
discretion, may make any Employee who had been appointed or promoted after the
commencement of a Performance Period(s) eligible to receive an Award, provided
that such Employee’s Award shall be pro rated based on the period during which
the Employee participates for the remainder of such Performance Period(s).
Except as otherwise provided in Section 6, an Employee shall cease to be an
eligible Recipient under this Program upon the earlier of (a) his or her
termination of employment with Valspar for any reason or (b) a determination by
the Compensation Committee that he or she shall no longer be eligible for this
Program.

 

3.

Performance Period. The Performance Period will be three consecutive fiscal
years of the Company. The first Performance Period will commence November 1,
2001. A new Performance Period shall commence on the first day of each
subsequent fiscal year and end on the last day of the third fiscal year
following such date.

 

4.

Performance Goal. The Performance Goal shall be the cumulative earnings per
share (“EPS”) of common stock of the Company for each Performance Period as set
by the Committee and recorded in its minutes. The Performance Goal may be
expressed as a range. The Performance Goal must be established no later than the
end of the ninth month after the beginning of the Performance Period, but may be
modified thereafter if deemed necessary by the Compensation Committee to
accomplish the purposes of the Program. The Performance Goal for a subsequent
Performance Period need not be consistent with the Performance Goal for any
prior Performance Period. The EPS shall be determined based upon the audited
financial statements of the Company; provided that the Committee, in its
discretion, may adjust such EPS for extraordinary items. The Committee will, as
soon as administrative feasible following the end of each Performance Period,
certify in writing as to the actual EPS achieved and the level of the Awards
based on the Performance Goal.

 

5.

Awards. Each Recipient who meets the conditions for payment as described below
will receive a cash bonus (the “Award”) equal to a percentage of the Recipient’s
annual base salary in effect on the first day of the Performance Period, such
percentage to be determined by the Compensation Committee and recorded in its
minutes. If the Performance Goal is expressed as a range, the amount of each
Recipient’s Award will vary in direct proportion to the level of achievement
within the Performance Goal range; provided, however, that the Committee may, at
the time the Award is set, establish a minimum Award and a maximum Award
regardless of the level of achievement of the Performance Goal. The Company
shall notify each Recipient of the amount or range of his or her individual
Award as soon as administratively feasible after the Committee establishes the
Award.

 


--------------------------------------------------------------------------------


6.

Conditions of Payment. Except as provided in the next sentence or in Section 9
below, no Recipient shall be entitled to any Award under this Program unless the
Recipient is an active employee of the Company on the last day of the
Performance Period. Notwithstanding the foregoing, a Recipient shall be entitled
to an Award for a Performance Period if the Recipient’s employment with the
Company terminated during the Performance Period as a result of death,
Disability or Retirement, provided that the amount of the Award (as otherwise
determined as provided in Section 5 above at the end of each Performance Period
in effect at the time of death, Disability or Retirement) pro-rated for that
portion of the Performance Period(s) during which the Recipient was employed.
For purposes of this Program: (a) Disability shall mean the date the Recipient
qualifies for long term disability benefits under any program maintained by the
Company; and (b) Retirement shall mean termination of employment at any time
after the Recipient has attained age 60 (or age 55 with an executed non-compete
agreement) Nothing herein shall require the payment of any Award prior to the
date set forth in Section 7.

 

7.

Payment of Awards; Withholding. The date of payment of an Award shall be as soon
as administratively feasible following the certification of the achievement of
the Performance Goal by the Compensation Committee, but not later than 90 days
after the end of the Performance Period. The Company shall withhold from the
payment of any Award any and all applicable taxes required by law.

 

8.

Rights of Recipients. No Recipient shall be entitled to any rights under this
Program prior to the date of payment of any Award. Nothing in this Program shall
limit the right of the Company to terminate the employment of any Recipient or
confer upon any Recipient any right to continue in the employ of the Company.

 

9.

Discretion of Committee. The Committee shall have the discretion to administer
this Program, to establish rules, and to interpret its provisions, consistent
with its purposes. The Committee may accelerate the achievement of Performance
Goals, pay a pro-rata portion of any Award prior to the end of a Performance
Period or make other adjustments as it deems appropriate, which need not be
uniform for all Recipients.

 

10.

Change in Control. In the event of a “Change in Control” (as defined in the
Recipient’s Change in Control Agreement), the Recipient’s outstanding Awards
shall immediately vest and the Recipient shall receive from the Company within
90 days of such Change in Control, a cash payment equal to the value of all such
Awards calculated to include actual financial results for fiscal years already
completed by the date of such Change in Control and assuming achievement of
target results for each fiscal year remaining in any Performance Period.

 

11.

Amendment and Termination. The Committee and the Board reserve the right: (a) to
amend this Program at any time; (b) to cancel any Performance Goal and any Award
associated therewith at any time prior to the end of the Performance Period; (c)
to discontinue the establishment of future Performance Periods and Awards; (d)
to modify the class of eligible Recipients for future Awards, and (e) to
terminate the Program, in each event without further obligation to any
Recipient.

 

12.

Effective Date. This Program is established by the Compensation Committee at its
meeting held on February 26, 2002, and is effective as of November 1, 2001 and
amended on December 7, 2005.

 

 

 

THE VALSPAR CORPORATION

 



By: 



 

Its: 

 

 

 

 


--------------------------------------------------------------------------------